                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                               )
                      Plaintiff,                         )
                                                         )
 vs.                                                     )   CASE NO. DNCW3:14CR46
                                                         )   (Financial Litigation Unit)
 REGINALD BERNARD LANDRUM,                               )
                     Defendant,                          )
                                                         )
 and                                                     )
                                                         )
 NC FILTRATION CORPORATION,                              )
                      Garnishee.                         )


             DISMISSAL OF ORDER OF CONTINUING GARNISHMENT

       Upon Motion of the United States, for the reasons stated therein and for good cause shown,

it is ORDERED that the Order of Continuing Garnishment entered in this case against the

Defendant Reginald Bernard Landrum as to Garnishee NC Filtration Corporation is DISMISSED.

       SO ORDERED.
                              Signed: January 13, 2021




       Case 3:14-cr-00046-FDW-DSC Document 48 Filed 01/13/21 Page 1 of 1
